      Case 3:16-cv-00769-HTW-LGI Document 185 Filed 08/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

EQUAL EMPLOYMENT OPPORTUNITY                          )
COMMISSION,                                           )
                                                      )
       Plaintiff,                                     )
                                                      )       Civil Action No.
v.                                                    )       3:16-cv-00769-HTW-LGI
                                                      )
DANNY’S RESTAURANT, LLC AND                           )
DANNY’S OF JACKSON, LLC F/K/A                         )
BABY O’S RESTAURANT, INC D/B/A                        )
DANNY’S DOWNTOWN CABARET                              )
                                                      )
       Defendants.                                    )

             ORDER STRIKING NON-PARTY’S MOTION FOR NEW TRIAL

       Danny M. Owens has moved this court for a new trial [doc. no. 162]. This court previously

entered its order denying Danny M. Owens’ Motion to Intervene in this case. As Danny M. Owens

is not a party to this lawsuit, his Motion for a New Trial cannot be considered and is hereby stricken

from the record.

       The motion [doc. no. 162] is stricken from the record and will not considered by this court.

       SO ORDERED AND ADJUDGED, this, the16th day of August, 2021.

                                               __s/ HENRY T. WINGATE___________________
                                                  U.S. DISTRICT JUDGE




                                                  1
